 

Exhibit 10.1

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

NOTICE OF RSU AWARD

OUTSIDE DIRECTOR

You have been granted the following Restricted Stock Units (“RSUs”) representing
Common Stock of FINANCIAL ENGINES, INC. (the “Company”) under the Company’s
Amended and Restated 2009 Stock Incentive Plan (the “Plan”).

 

Name of Participant:

 

 

 

 

 

Total Number of RSUs Granted:

 

 

 

 

 

Date of Grant:

 

,

 

 

 

Vesting Commencement Date:

 

,

 

 

 

Vesting Schedule:

 

Each of the following four years from the Date of Grant, one-fourth (1/4) of the
RSUs subject to this Award will vest on the earlier of (i) May 15 or (ii) the
day prior to the Annual Meeting of Stockholders for that year, dependent upon
your continuous Service from the Vesting Commencement Date. Notwithstanding the
foregoing, the RSUs subject to this Award shall become vested if a Change in
Control occurs with respect to the Company during your Service.

By your acceptance and the signature of the Company’s representative below, you
and the Company agree that these RSUs are granted under and governed by the term
and conditions of the Plan and the RSU Agreement (the “Agreement”), both of
which are attached to and made a part of this document.

By accepting this notice and agreement you further agree that the Company may
deliver by e-mail all documents relating to the Plan or this Award (including
without limitation, prospectuses required by the Securities and Exchange
Commission) and all other documents that the Company is required to deliver to
its security holders (including without limitation, annual reports and proxy
statements). You also agree that the Company may deliver these documents by
posting them on a website maintained by the Company or by a third party under
contract with the Company. If the Company posts these documents on a website, it
will notify you by e-mail.

 

FINANCIAL ENGINES, INC.

 

Grantee, Outside Director

 

 

 

 

 

 

By:

 

RAYMOND J SIMS

 

Signature

Title:

 

E.V.P. and Chief Financial Officer

 

 

 

 

Print name

 

 

 

Financial Engines, Inc.

Form of Notice of RSU Award and Agreement – Outside Director

--------------------------------------------------------------------------------

Exhibit 10.1

 

FINANCIAL ENGINES, INC.

AMENDED AND RESTATED

2009 STOCK INCENTIVE PLAN

RSU AGREEMENT

 

Payment for RSUs

 

No cash payment is required for the RSUs you receive. You are receiving the RSUs
in consideration for Services rendered by you.

 

 

 

Vesting

 

The RSUs that you are receiving will vest in installments, as shown in the
Notice of RSU Award.

 

 

 

 

 

No additional RSUs vest after your Service as a Director has terminated for any
reason.

 

 

 

Forfeiture

 

If your Service terminates for any reason, then your Award expires immediately
as to the number of RSUs that have not vested before the termination date and do
not vest as a result of termination. This means that the unvested RSUs will
immediately be cancelled. You receive no payment for RSUs that are forfeited.

 

 

 

 

 

The Company determines when your Service terminates for this purpose and all
purposes under the Plan and its determinations are conclusive and binding on all
persons.

 

 

 

Nature of RSUs

 

Your RSUs are mere bookkeeping entries. They represent only the Company’s
unfunded and unsecured promise to issue Shares on a future date. As a holder of
RSUs, you have no rights other than the rights of a general creditor of the
Company. The Committee in its sole discretion may substitute a cash payment in
lieu of Shares, such cash payment to be equal to the Fair Market Value of the
Shares on the date that such Shares would have otherwise been issued under the
terms of the Plan.

 

 

 

No Voting Rights or Dividends

 

Your RSUs carry neither voting rights nor rights to dividends. You, or your
estate or heirs, have no rights as a stockholder of the Company unless and until
your RSUs are settled by issuing Shares. No adjustments will be made for
dividends or other rights if the applicable record date occurs before your
Shares are issued, except as described in the Plan.

 

 

 

Acceptance of Award

 

This Award Agreement is one of the documents governing this RSU Award, which you
may accept or reject online through the third party maintaining the Company’s
stock award website. If you have not rejected this Award by the time of the
first vesting event, you will be deemed to have accepted this Award, and the
Shares vested pursuant to the Award will be issued and taxed accordingly.

 

 

 

RSUs Nontransferable

 

You may not sell, transfer, assign, pledge or otherwise dispose of any RSUs. For
instance, you may not use your RSUs as security for a loan. If you attempt to do
any of these things, your RSUs will immediately become invalid.

 

 

 

Settlement of RSUs

 

Each of your vested RSUs will be settled as soon as practicable after it vests.
At the time of settlement, you will receive one Share for each vested RSU;
provided, however, that no fractional Shares will be issued or delivered
pursuant to the Plan or this Agreement, and the Committee will determine whether
cash will be paid in lieu of any fractional Share or whether such fractional
Share and any rights thereto will be canceled, terminated or otherwise
eliminated. In addition, the Shares are issued to you subject to the condition
that the issuance of the Shares not violate any law or regulation.

 

 

 

 

 

In the event of death, the vested portion of the Award shall be delivered to the
executor or administrator of your estate or, if none, by the person(s) entitled
to receive the vested Award under your will or the laws of descent or
distribution.

 

 

 

 

 

In no event will the RSUs be settled later than 2-1/2 months after the end of
the calendar year in which the RSUs become vested (or if later, 2-1/2 months
after the end of the taxable year of the Company in which the RSUs become
vested).

 

 

 

Financial Engines, Inc.

Form of Notice of RSU Award and Agreement – Outside Director

--------------------------------------------------------------------------------

Exhibit 10.1

 

Withholding Taxes and Stock Withholding

 

Regardless of any action the Company takes with respect to any or all income
tax, social insurance, payroll tax or other tax-related withholding (the
“Tax-Related Items”), you acknowledge that the ultimate liability for all
Tax-Related Items legally due by you is and remains your responsibility and that
the Company (1) makes no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of this Award, including
the grant and vesting of the Award, the issuance of Shares upon settlement of
the Award, the subsequent sale of Shares acquired pursuant to the Award and the
receipt of any dividends or other distributions, if any; and (2) does not commit
to structure the terms of the grant or any aspect of the Award to reduce or
eliminate your liability for Tax-Related Items.

 

 

 

Restrictions on Resale

 

You agree not to sell any Shares at a time when applicable laws, Company
policies or an agreement between the Company and its underwriters prohibit a
sale. This restriction will apply as long as your Service continues and for such
period of time after the termination of your Service as the Company may specify.

 

 

 

No Retention Rights

 

Neither your Award nor this Agreement gives you the right to continue as a
Director, or to become employed or retained by the Company or a subsidiary of
the Company in any capacity. The Company and its subsidiaries reserve the right
to terminate your Service at any time, with or without cause.

 

 

 

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
Shares, the number of RSUs covered by this Award shall be adjusted pursuant to
the Plan.

 

 

 

Successors and Assigns

 

Except as otherwise provided in the Plan or this Agreement, every term of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, legatees, legal representatives, successors,
transferees and assigns.

 

 

 

Notice

 

Any notice required or permitted under this Agreement shall be given in writing
and shall be deemed effectively given upon the earliest of personal delivery,
receipt or the third full day following mailing with postage and fees prepaid,
addressed to the other party hereto at the address last known in the Company’s
records or at such other address as such party may designate by ten (10) days’
advance written notice to the other party hereto.

 

 

 

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions). For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by this grant or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of the
County of Santa Clara, California, or the federal courts for United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.

 

 

 

Section 409A

 

To the fullest extent applicable, benefits payable under this Agreement are
intended to be exempt from the definition of “nonqualified deferred
compensation” under Section 409A of the Code. To the extent that any such
benefit is or becomes subject to Section 409A due to a failure to qualify for an
exemption from the definition of nonqualified deferred compensation, this
Agreement is intended to comply with the applicable requirements of Section 409A
with respect to such benefits. This Agreement shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent, and any ambiguity as to its compliance with Section 409A
will be read in such a manner so that all benefits hereunder comply with Section
409A of the Code.

 

 

 

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference. All
capitalized terms in this Agreement shall have the meanings assigned to them in
the Plan. This Agreement and the Plan constitute the entire understanding
between you and the Company regarding this Award. Any prior agreements,
commitments or negotiations concerning this Award are superseded. This Agreement
may be amended by the Committee without your consent; however, if any such
amendment would materially impair your rights or obligations under the
Agreement, this Agreement may be amended only by another written agreement,
signed by you and the Company.

BY ACCEPTING THIS AGREEMENT,

YOU AGREE TO ALL OF THE TERMS AND CONDITIONS

DESCRIBED ABOVE AND IN THE PLAN.

Financial Engines, Inc.

Form of Notice of RSU Award and Agreement – Outside Director